Citation Nr: 1601953	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  13-18 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1988 to April 1988, October 2001 to March 2002, and August 2005 to August 2010.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Chicago, Illinois Department of Veteran Affairs (VA) Regional Office (RO).  In March 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In May 2015, the case was remanded for further development.

The Veteran had initiated an appeal in several additional matters; her July 2013 substantive appeal limited the appeal to the issues listed above.  The issues of service connection for diverticulitis and migraine headaches were also previously on appeal.  A November 2015 rating decision granted those claims; therefore, they are no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2015, the Board remanded this matter for a new examination to assess the nature and likely etiology of the Veteran's claimed low back disability.  The examiner was to clarify whether the Veteran has lumbar degenerative disc disease (DDD), identify (by diagnosis) all low back disabilities found, and provide responses to whether there is clear and unmistakable evidence that a low back disability both pre-existed the Veteran's period of service from August 2005 to August 2010 and was not aggravated therein (necessary for consideration of the applicability of the presumption of soundness on entry to her most recent period of service from August 2005 to August 2010).  On October 2015 VA back examination conducted pursuant to the remand, the examiner indicated that past and current X-ray findings do not support a diagnosis of lumbar DDD, and diagnosed chronic myofascial lumbar pain.  These findings are consistent with those on April 2013 VA examination report, which found that the Veteran's problems are more likely myofascial than discogenic.  However, the October 2015 examiner's subsequent opinions regarding pre-existence and aggravation during service only refer to the Veteran's disability as generic back pain (rather than chronic myofascial lumbar pain).  Furthermore, while they indicate such pain pre-existed her service from August 2005 to 2010 and was aggravated by physical training therein, such findings largely rely solely on the Veteran's own subjective history rather than medical evidence.  Moreover, the examiner does not indicate that such findings are truly undebatable from a medical standpoint (other than by inference through incorporating the original questions posed by the prior remand).  Therefore, the Board finds the October 2015 VA examination report is not adequately responsive to the questions posed on remand, and therefore corrective action is needed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Furthermore, as the Veteran has been diagnosed with chronic myofascial lumbar pain (which is often of poorly understood etiology) and records show she served in Southwest Asia, any adjudication on the merits must include consideration of the provisions of 38 C.F.R. § 3.317 governing presumptive service connection for medically unexplained chronic, multisymptom illnesses arising in Persian Gulf Veterans.  In light of the above, a new examination is needed.

Finally, the Veteran appears to be receiving ongoing VA treatment for her various complaints.  Updated records of the VA treatment may contain pertinent information, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record all updated (i.e., any not already in the record)records of VA evaluations or treatment the Veteran has received for a low back disability, to specifically include all such records dated since October 2015.

2. The AOJ should then arrange for the Veteran to be examined by an orthopedist to clarify the likely etiology of her chronic myofascial lumbar pain.  The entire record must be reviewed in conjunction with the claim, and any tests or studies deemed necessary must be completed.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a. Is there any medical evidence in the record which renders it undebatable from a medical standpoint that the Veteran's chronic myofascial lumbar pain pre-existed her active service from August 2005 to August 2010?  If so, please identify such evidence.

b. If there is medical evidence that establishes that a low back disability clearly and unmistakably pre-existed that period of service, is there also any medical evidence in the record that renders it undebatable from a medical standpoint that such disability was not aggravated therein beyond its natural progression?  If so, please identify such evidence.

c. If chronic myofascial lumbar pain is not found to have clearly and unmistakably pre-existed the service from August 2005 to August 2010, please opine whether such disability qualifies as a medically unexplained chronic multisymptom illness (i.e., a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms, and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities).
d. If chronic myofascial lumbar pain is not found to have clearly and unmistakably pre-existed that period of service or to be a medically unexplained chronic multisymptom illness, please opine whether such disability is at least as likely as not (a 50 percent or better probability) otherwise related to her active service from August 2005 to August 2010.

The examiner must include rationale with all opinions.

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

